Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 23 October 1814
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my ever dear caroline:
Quincy, Oct. 23d, 1814.

If you find as many joyful faces to receive you, as you have left sorrowful hearts behind you, you will have no reason to complain. When upon former occasions you have been separated from me, it was always with the expectation of having you again with me; since I have considered you as mine, you have been to me one of the chief props and supports of my declining years. By your watchful attention, and cheerful readiness to prevent even my wants, you have rendered yourself so necessary to me, as to be the solace of my days. It is natural to feel a privation in proportion to our enjoyments; what then, think you, is the void left in my breast? True, I have other comforts in the faithful and constant attention of Louisa, and the sprightly vivacity of Susan.
Your letter to my venerable friend, Mrs. Warren, was received by me and forwarded to her. “Tell my dear Mrs. Adams to write to me, or to see me very soon, else we only meet in Heaven,” was one of the last expressions of your departed friend, my ever to be respected mother. Thus writes her son to me upon the 19th: “Upon the 18th the imprisoned spirit ascended from the decayed and ancient fabric. She had but a few days of suffering.”
I may with truth say, that take her all in all, we shall not look upon her like again. String after string is severed from the heart; the lamp of life burnt bright to the last. Dr. Freeman told me she wrote him a letter upon the 6th of the present month, when she entered her 87th year. I rejoice that you visited her; your remembrance of her will always be pleasant. Seldom does old age wear so pleasing, so instructive an aspect. To me she was a friend of more than fifty summers ripening.
Yesterday completed half a century since I entered the married state, then just your age. I have great cause of thankfulness that I have lived so long, and enjoyed so large a portion of happiness as has been my lot. The greatest source of unhappiness I have known in that period, has arisen from the long and cruel separations which I was called in a time of war, and with a young family around me, to submit to.
My pen runs on, “but,” as the gallant Adam said to Eve, “with thee conversing I forget all time.” That you and the rest of my posterity may enjoy as large a share of felicity as has fallen to me, is the sincere wish and prayer of your affectionate grandmother,
A. A.